Citation Nr: 0607367	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  00-18 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for arthritis of the left 
hand, to include as secondary to service-connected gouty 
arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1952, and from August 1952 to January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

This matter originally came before the Board in December 
2003.  The issues on appeal included entitlement to service 
connection for arthritis of the hands and entitlement to a 
total rating based on individual unemployability (TDIU) due 
to service-connected disabilities.  The Board granted the 
TDIU claim and remanded the issue of service connection for 
arthritis of the hands for additional development.  By a 
March 2005 rating decision, the RO granted service connection 
for degenerative joint disease of the right hand.  As the 
veteran has not appealed the rating or effective date 
assigned for this disability, such issues are not before the 
Board at this time.  See, e.g., Grantham v. Brown, 114 F. 3d 
1156 (1997).  The remaining unresolved issue for appellate 
consideration is entitlement to service connection for 
arthritis of the left hand, to include on a secondary basis.

In September 2005, the Board remanded the claim to the RO for 
further development, to include obtaining further VA medical 
opinion.  The case has been returned for further appellate 
review.

In September 2005, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2005).

FINDING OF FACT

The preponderance of the competent evidence of record 
indicates that arthritis of the left hand was not present 
during service or for many years thereafter, is not linked to 
any incident of active duty, and was not caused or aggravated 
by service-connected gouty arthritis of the right foot.


CONCLUSION OF LAW

Arthritis of the left hand was not incurred in or aggravated 
by active service, nor may arthritis of the left hand be 
presumed to have been incurred therein; and arthritis of the 
left hand is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in April 2002, supplemental 
statements of the case (SSOC) dated in March 2005 and 
December 2005 and letters regarding the VCAA in April 2001, 
February 2004, and October 2005, the veteran was provided 
with the applicable law and regulations and given adequate 
notice as to the evidence needed to substantiate his claim 
and the evidence not of record that is necessary.  The April 
2001, February 2004, and October 2005 letters advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.  The veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
April 2001, February 2004, and October 2005 VCAA letters 
specifically asked the veteran to tell the RO if he knew of 
any additional evidence he would like considered.  This 
request of the veteran implicitly included a request that if 
he had any pertinent information, he should submit it.  
Quartuccio, supra.  VA has taken all appropriate action to 
develop the veteran's claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claim and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claim.  The RO thereafter reviewed his case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claim.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decisions.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claim.  The failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  Mayfield, supra.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran has undergone several VA examinations in recent 
years and some have included opinions addressing the 
etiological questions at hand: Whether arthritis of the left 
hand began during or is linked to some incident of service, 
and whether such a disorder was caused or aggravated by a 
service-connected disability.  The Board finds that these 
examinations, along with the veteran's treatment records, 
provide sufficient findings upon which to adjudicate the 
claim for service connection on direct incurrence, 
presumptive and secondary bases.  There is no duty to provide 
another examination or medical opinion.  Id.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The service medical records are negative for any treatment, 
findings, or diagnoses of arthritis of the left hand.  The 
enlistment examination noted amputation tip 2nd finger left 
hand.  

By an April 1964 rating decision, service connection was 
established for gouty arthritis of the right foot.

A VA examination in April 1969 included a laboratory test for 
rheumatoid arthritis which was negative.

A July 2000 private medical statement noted that the veteran 
had rheumatoid arthritis affecting his hands, as well as 
gouty arthritis involving other joints in the body.

On VA medical examination in November 2002, the examiner 
noted that the veteran's service medical records were 
reviewed, but his claims folder and service medical records 
were not available.  It was noted that the veteran had a 
history of degenerative arthritis of his hands and that X-
rays conducted in 1995 were normal.  It was also noted that 
the veteran had rheumatoid arthritis, but review of his chart 
showed no clinical evidence to support this claim.  

The veteran testified at a May 2003 hearing that he had been 
diagnosed with both rheumatoid arthritis and gouty arthritis 
and that a clinician he saw in the 1980s indicated that the 
arthritis of his hands might be related to his service-
connected gouty arthritis.

Following appellate review in December 2003, the Board 
remanded the case to the RO so that the veteran could be 
afforded a VA examination to determine the etiology of the 
arthritis of his hands.  Specifically, the examiner was 
requested to provide opinions as to whether it is at least as 
likely as not that the veteran's arthritis of the hands is 
causally related to any incident of the veteran's active 
service or whether the disability was caused or aggravated by 
the veteran's service-connected gouty arthritis of the right 
foot.

The veteran was afforded a VA examination in November 2004, 
which resulted in an opinion linking the veteran's arthritis 
of the right hand to in-service trauma.  There was no 
indication of any injury during service involving the left 
hand.  The examiner failed to provide the requested opinions 
with respect to the veteran's left hand.  An X-ray report 
revealed arthritis of both hands.

The Board remanded the case in September 2005 so that the 
November 2004 VA examiner could provide an addendum to the 
November 2004 examination report.  The physician was 
requested to review the veteran's claims folder and provide 
an opinion as to whether it is at least as likely as not (50 
percent or greater probability) that the veteran's arthritis 
of the left hand began during or is linked to any incident of 
active service.  If it was determined that the veteran's left 
hand arthritis was not causally related to any incident of 
his active service, the examiner was requested provide an 
opinion as to whether the veteran's left hand arthritis was 
caused or aggravated by this service-connected gouty 
arthritis of the right foot. 

A November 2005 addendum was provided by the November 2004 VA 
examiner.  The examiner noted that physical examination of 
the left hand in examination in November 2004 showed no 
tenderness of the finger joints.  An X-ray report showed the 
presence of osteoarthritis of the left hand.  Based on the 
examiner's review of the entire claims folder to include the 
service medical records, it was concluded that the veteran's 
arthritis of the left hand was not causally related to any 
incident of his active service.  The examiner emphasized that 
the service medical and post-service medical treatments 
records did not indicate any treatment for the left hand.  

Also, the examiner concluded that the veteran's left hand 
arthritis was not caused or aggravated by his service-
connected gouty arthritis of the foot.  The examiner noted 
that the veteran did not complain of any pain related to the 
left hand in service.  The veteran did show elevated uric 
acid in the blood but did not have any treatment related to 
gouty arthritis or aggravation of the left hand arthritis 
because of the gouty arthritis of the right foot.

VA outpatient treatment records dated from June 2002 to 
November 2005 showed that the veteran was diagnosed with 
osteoarthritis.      

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the law and regulations relating to service 
connection on direct incurrence and presumptive basis, 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Id; Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for  
arthritis of the left hand, to include as secondary to his 
service-connected gouty arthritis of the right foot.  

The evidence shows that that the veteran has been diagnosed 
with arthritis of the left hand.  A single entry at 
enlistment examination indicated amputation of the tip of the 
second finger of the left hand, however, the service medical 
records do not show any treatment or diagnoses of arthritis 
of the left hand.  Furthermore, there is no medical 
documentation of arthritis of the left hand for many years 
after service.  The earliest evidence of a diagnosis of 
arthritis is found in a July 2000 private medical statement, 
which is more than 35 years post-service.  There is no 
medical opinion linking arthritis of the left hand to any 
incident of service.  In fact, the VA examiner November 2005 
specifically stated that the veteran's arthritis of the left 
hand was not causally related to any incident of active 
service.  In view of the foregoing, the Board finds that the 
preponderance of the competent evidence is against the claim 
for service connection for arthritis of the left hand on a 
direct incurrence or presumptive basis.

The Board is cognizant of a July 2000 private medical 
statement noting that the veteran had rheumatoid arthritis 
affecting both hands.  This opinion when considered in 
isolation would arguably support a finding that, since the 
veteran's arthritis in the left hand is due to the same 
underlying systemic disease and as service connection is 
already in effect for arthritis of the right hand, it would 
follow that service connection should be granted for 
rheumatoid arthritis of the left hand or at a minimum an 
additional opinion would be warranted.  However, additional 
opinions were obtained and, when all of the relevant evidence 
is considered, the preponderance of the evidence is against 
the claim on any basis.

Following a more thorough VA medical examination in November 
2002, it was noted that the veteran had a history of 
degenerative arthritis of his hands and that X-rays conducted 
in 1995 were normal.  It was also noted that a review of the 
veteran's chart showed no clinical evidence to support a 
diagnosis of rheumatoid arthritis.  The subsequent VA 
examination in November 2004, which was also quite thorough 
and included a review of the relevant medical and X-ray 
evidence in the claims file, failed to result in a diagnosis 
of rheumatoid arthritis.  The examiner specifically linked 
the veteran's arthritis of the right hand to in-service 
trauma with citation to the service clinical record.  Thus, 
the overwhelming preponderance of the evidence is against a 
diagnosis of rheumatoid arthritis of the either hand as the 
more recent VA examinations were far more thorough than the 
private clinical record indicating such a diagnosis, and the 
latter opinion was based upon a review of the record and 
supported by a rationale (right hand arthritis linked to 
documented in-service trauma).  As noted above, when 
considered with the addendum to this examination, the latter 
VA opinion also weighs against the claim for service 
connection of arthritis of the left hand on direct, 
presumptive and secondary bases.  

As to the claim for secondary service connection for 
arthritis of the left hand, the medical evidence 
preponderates against finding that any current arthritis 
disorder was caused or worsened by service-connected gouty 
arthritis of the right foot.

Following a thorough review of the veteran's claims folder as 
well as examination of the veteran, the VA examiner in 
November 2005 concluded that the veteran's left hand 
arthritis was not caused or aggravated by his service-
connected gouty arthritis of the right foot.  The examiner 
noted that the veteran did show an elevated uric acid in the 
blood but he did not receive any treatment related to a gouty 
arthritis or aggravation of the left hand arthritis due to 
the gouty arthritis of the right foot.  There is no differing 
opinion of record.  In view of the foregoing, the Board 
concludes that the preponderance of the evidence is against a 
finding that arthritis of the left hand as caused or 
aggravated by service-connected gouty arthritis of the right 
foot.

The Board acknowledges the contentions raised by the veteran 
attesting to his arthritis of the left hand.  However, as a 
layperson, he is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the appeal for service connection for arthritis of the left 
hand, to include as secondary to service-connected gouty 
arthritis of the right foot, must be denied.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for arthritis of the left hand, to include 
as secondary to service-connected gouty arthritis of the 
right foot, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


